DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority under 
35 U.S.C. 119(a)-(d). The certified copy has been filed on 05/25/2016. 

Drawings

3.    The drawings are objected to because reference 124 in the figure 1A improperly shows the second side. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 10: limitations “the bridge comprises ... the semiconductor die” are unclear and contradict to independent claim 1. The bridge (250) does not comprise the semiconductor die (240).

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1 and 10 are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Bayrakci et al. (US 2019/0295968) hereinafter Bayrakci.

Bayrakci discloses a semiconductor device (80) comprising: a circuit board (62) comprising a recess (65); a package (53) in the recess, the package (53) comprising: a first side; and a second side; a semiconductor die (21) coupled to the first side of the package (53); and a bridge (67, 68) extending from the first side of the package (53) to the circuit board (62), wherein the bridge electrically couples the package (53) to the circuit board (62).

Regarding claim 10, Bayrakci further discloses that the bridge comprises a molded frame (27) at least partially encircling the semiconductor die (21).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Regarding claim 1: Chuah discloses a semiconductor device (100) comprising: a circuit board (110); the package (152) comprising: a first side; and a second side; and a bridge (comprises traces and capacitor 140) extending from the first side of the package (152) to the circuit board (110), wherein the bridge (140) electrically couples the package to the circuit board [0022]. Chuah is silent with respect to a circuit board comprising a recess; a package in the recess; a semiconductor die coupled to the first side of the package.
Bayrakci discloses a semiconductor device (80) comprising: a circuit board (62) comprising a recess (65); a package (53, 23) in the recess, the package (53) comprising: a first side; and a second side; a semiconductor die (21) coupled to the first side of the package (53).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Chuah a circuit board comprising a recess; a package in the recess; a semiconductor die coupled to the first side of the package, as taught by Bayrakci in order to allow the pads 55 to be closer to the first conductive layer 71, which can make the connecting wires shorter than without the recess, as taught by Bayrakci [0037]. 

Regarding claim 2, Chuah further discloses that a component (394, 396) on the circuit board (360), wherein the bridge (392) electrically couples the package (370) to the component (394, 396).

Regarding claim 3, Chuah further discloses that the bridge comprises at least one decoupling capacitor (140) comprising a first terminal coupled to the first side of the package (152) and a second terminal coupled to the circuit board (110).



Regarding claim 11: Chuah, as modified by the teaching of Bayrakci, discloses the device having all of the claimed features as discussed above with respect to claim 1,
except for the bridge comprises a plurality of decoupling capacitors of varying heights. 
Furthermore, applicant has not disclosed that, in view of the applied prior art, the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical or provide same benefit of it.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Chuah and Bayrakci the bridge comprises a plurality of decoupling capacitors of varying heights
in order to prevent  drop of the voltage, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Regarding claim 13, Chuah further discloses that the bridge (140) lies in the same plane as the first surface of the package (152) and the printed circuit board (110).

Regarding claim 14: Chuah discloses a semiconductor device (100, 300) comprising: a printed circuit board (110, 310) [0023] having a first height; a component (140) mounted on the printed circuit board; a package (152) mounted on the printed circuit board (110), the package having a second height different than the first height (shown in fig. 1);  and an interconnect (comprises traces and capacitor 140) electrically mounted on the package (152) and the printed circuit board (110). Chuah is silent with respect to a semiconductor die mounted on the package; and wherein the interconnect electrically couples the semiconductor die to the component.
Bayrakci discloses a semiconductor die (21) mounted on the package (53); and wherein the interconnect (67, 68) electrically couples the semiconductor die (21) to the component (traces and pads [0037]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Chuah a semiconductor die mounted on the package; and wherein the interconnect electrically couples the semiconductor die to the component, as taught by Bayrakci in order to allow the pads 55 to be closer to the first conductive layer 71, which can make the connecting wires shorter than without the recess, as taught by Bayrakci [0037]. 

Regarding claim 18: Chuah discloses a system (100, 300) comprising: a semiconductor device (700) comprising: a circuit board (110); a package (152) comprising: a first side; and a second side; and a bridge (comprises traces and capacitor 140) extending from the first side of the package to the circuit board, wherein the bridge electrically couples the package to the circuit board [0022]; a touchscreen connected to the device fig. 7 [0054]; and a housing surrounding the device ( all electronic devices described in [0021 inherently utilize housing). Chuah is silent with respect to a circuit board comprising a recess; a package in the recess; a semiconductor die coupled to the first side of the package.
Bayrakci discloses a semiconductor device (80) comprising: a circuit board (62) comprising a recess (65); a package (53, 23) in the recess, the package (53) comprising: a first side; and a second side; a semiconductor die (21) coupled to the first side of the package (53).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Chuah a circuit board comprising a recess; a package in the recess; a semiconductor die coupled to the first side of the package, as taught by Bayrakci in order to allow the pads 55 to be closer to the first conductive layer 71, which can make the connecting wires shorter than without the recess, as taught by Bayrakci [0037]. 



5.2.	 Claims 4-7, 9, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuah in view of Bayrakci, as applied to claims 1, 14, 18 and 11 respectively above, and further in view of  KITAMURA et al. (US 2020/0235478) hereinafter KITAMURA.

Regarding claims 4, 15 and 20: Chuah, as modified by the teaching of Bayrakci, discloses the device having all of the claimed features as discussed above with respect to claim 1 (or 14 or 18). It doesn’t explicitly teach that the bridge comprises a mold layer and a conductive layer thereon.
KITAMURA discloses the bridge (60, 70) comprises a mold layer (63) and a conductive layer (64) [0108]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Chuah and Bayrakci the bridge comprises a mold layer and a conductive layer thereon, as taught by KITAMURA in order to provide high-frequency circuit traces, as taught by KITAMURA [0109].

Regarding claim 5, Chuah further discloses that the mold layer comprises at least one capacitor (140) [0022].

Regarding claim 6, KITAMURA further discloses that the conductive layer (64) further comprises one or more routing traces [0109].

Regarding claim 7, Chuah further discloses that the bridge further comprises a component (342, fig. 3A) mounted on the conductive layer and residing in the recess (124, 340), and wherein the component is coupled to one or more routing traces 316a, 316b).


KITAMURA discloses a first dielectric layer (63, 104); a second dielectric layer (68r, 84, 105); a routing trace (64) therebetween, the routing trace electrically connected to the package and the circuit board the bridge (60, 70) comprises a mold layer (63) and a conductive layer (64) [0108].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Chuah and Bayrakci the bridge comprises a mold layer and a conductive layer thereon, as taught by KITAMURA in order to provide high-frequency circuit traces, as taught by KITAMURA [0109].

Regarding claim 12: Chuah, as modified by the teaching of Bayrakci, discloses the device having all of the claimed features as discussed above with respect to claim 11. It doesn’t explicitly teach the bridge comprises one or more steps.
KITAMURA discloses the bridge comprises one or more steps (shown in fig. 19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Chuah and Bayrakci the bridge comprises one or more steps, as taught by KITAMURA in order to provide high-frequency circuit traces, as taught by KITAMURA [0109].

Regarding claim 16: Chuah, as modified by the teaching of Bayrakci and KITAMURA, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 15, wherein the molded layer comprises: a first portion having a first thickness; a second portion having a second thickness. It doesn’t explicitly teach the first thickness is different than the second thickness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the 

Regarding claim 17, Chuah further discloses that each of the first and second portions comprise a capacitor (140) or a conductive trace (162).

Allowable Subject Matter

6.	Claim 8 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion 

7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2019/0006333,	US 2009/0322149,	US 5402088.	
Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848